DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner prosecuting this application has changed. All future correspondence should be addressed to Examiner Ruthie Arieti, Art Unit 1635.

Claims 1-4, 6-16, and 19-25 are pending. Claims 1, 6, and 20 are amended. Claims 22-25 are new. Claims 1-4 and 6-16 are withdrawn. Claims 19-25 are examined. 

Correction to SEQ ID NO 38 at ¶126, ¶134, ¶135, and ¶137 in the Specification is acknowledged. 

Election/Restrictions
Claims 1-4 and 6-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 October 2022.

Applicant’s election without traverse of the species SEQ ID NOs 1, 2, 3, 37, 38, 39, 40, and 41 in the reply filed on 11 October 2022 is acknowledged. Applicant has indicated on the record that these sequences are patentably indistinct species that are obvious variants of each other. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The use of terms, for example PROTEOSTAT® (in ¶21) and PELCO easiGlow™ (¶107), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
Claim 19 recites a composition comprising as an active ingredient an effective amount of a nucleic acid to provide chaperone activity to a protein, the nucleic acid comprising a G-quadruplex-containing specific sequence, wherein the nucleic acid is selected based on the specific sequence. The claimed characteristics are not markedly different from the product’s naturally occurring counterpart in the natural state. This judicial exception is not integrated into a practical application because the claims do not provide a modified form of the G-quadruplex-containing nucleic acid that is markedly different from its naturally occurring counterpart.
Step 1 – Statutory Category: The claimed invention is either a composition of matter or a manufacture. Under 35 USC 101, the claimed invention must be “any new and useful process, machine, manufacture, or composition of matter.” The composition comprising as an active ingredient an effective amount of a nucleic acid to provide chaperone activity to a protein, the nucleic acid comprising a G-quadruplex-containing specific sequence, wherein the nucleic acid is selected based on the specific sequence, the recited sequences, the composition with and without additional nucleic acids, the composition comprising a living system, and the composition comprising synthetic or natural proteins can be considered a composition of matter or a manufactured product. Therefore, the composition falls under one of the statutory categories identified in 35 USC 101.
Step 2A Judicial Exception – Prong 1 (Nature of the claim recitation & Markedly different characteristics analysis): Prong 2A asks whether the claim recites an abstract idea, law of nature, or natural phenomenon (product of nature). Even a composition or a manufactured product may not be patent-eligible if it falls under a judicial exception. Nature-based products falling within the judicial exception can include 1) naturally occurring products or 2) those that are not naturally occurring but have characteristics that are not markedly different from a naturally occurring counterpart. The Federal Circuit in University of Utah Research Foundation v. Ambry Genetics (Fed. Circ. December 2014) held claimed synthetically made primers that have the identical nucleotide sequences as portions (i.e., fragments) of naturally occurring nucleic acids are ineligible nature-based products. The court reasoned that simply being synthetic or non-naturally created is not enough for eligibility when the identical sequences occur in nature.
The instantly claimed invention is a composition but recites the nucleic acid comprising a G-quadruplex-containing specific sequence. The claimed nucleic acid exists as or encompass a naturally occurring G-quadruplex-containing sequence because the claimed composition exists within the genome in vivo. For example, Butovskaya 2018 (Major G‑Quadruplex Form of HIV‑1 LTR Reveals a (3 + 1) Folding Topology Containing a Stem-Loop. J. Am. Chem. Soc. 140:13654−13662) teaches that (§Abstract) G-quadruplex-forming sequences are found in several genomes including human. Even if the sequences are selected based on the specific sequence or synthetically manufactured, such sequences have identical nucleic acids and can be considered equivalent to the naturally occurring nucleic acid. G-quadruplex-containing sequences occur in nature so the claimed invention a nucleic acid comprising a G-quadruplex-containing specific sequence is directed to a product of nature, has no markedly different characteristics, and therefore falls within the judicial exception category. 
Step 2A Judicial Exception – Prong 2 (Judicial exception is integrated into a practical application): Prong Two asks whether a claim recites additional elements that integrate the judicial exception into a practical application. Providing chaperone activity to a protein is a practical application. However, chaperone activity provided to a protein by a nucleic acid sequence comprising a G-quadruplex-containing sequence is a feature inherent to the nucleic acid sequence and its structure (see MPEP 2106.04(c)(II)(C)(2)). The courts have found that linking the use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception (see MPEP 2106.04(d)(I)). Therefore, providing chaperone activity is not a practical application beyond how the product of nature operates in its natural environment.
Step 2B Significantly More: The “significantly more” analysis determines that a claim is patent eligible if the claims recite additional elements that contribute an “inventive concept”, which requires an additional element in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Claim 19 recites that the nucleic acid sequence is selected based on the specific sequence; as discussed above, a technological environment does not contribute an inventive concept. Claim 20 recites several G-quadruplex sequences. SEQ ID NOs 38-41 contain mutations that are designed (according to the Specification ¶72). Therefore, Claim 20 recites sequences that are “something more” than a product of nature i.e. an inventive concept. Claim 21 recites the composition comprises no other nucleic acids than [those] comprising the G-quadruplex-containing sequence and Claim 22 recites the composition comprises [additional] nucleic acids. The naturally occurring genetic sequences containing the G-quadruplex regions (i.e., a genome) comprise additional nucleic acids, so Claim 22 recites a product of nature and no inventive concept. The isolated G-quadruplex-containing sequences of Claim 21 contain no other nucleic acids but such a version can be considered equivalent or identical to the naturally occurring nucleic acid and therefore provides no inventive concept. Claim 23 adds to the composition a living system comprising protein(s) to which the nucleic acid provides chaperone activity. Living systems occur in nature, contain naturally occurring proteins, and contain nucleic acids comprising G-quadruplex-containing sequences which inherent to their structure provide chaperone activity; therefore Claim 23 provides no inventive concept. Claim 24 recites that the proteins are synthetic proteins and Claim 25 that the proteins are naturally occurring. As discussed above, living systems contain naturally occurring proteins, so Claim 25 provides no inventive concept. The Specification (¶29) discloses that a synthetic compound includes recombinant proteins produced outside of their naturally-occurring environment through the alteration of naturally-occurring genetic material.  As discussed above, if a synthetic product has the same structure as the naturally occurring product, it will have the same properties or characteristics. Therefore, Claim 24 also fails to meet patent subject matter eligibility requirements. 
The limitations of Claims 19 and 21-25 do not recite any meaningful additional limitations, modification(s) or transformation(s) that distinguish the claimed nucleic acid from a fragment of a naturally occurring nucleic acid sequence present in a genome containing G-quadruplex-containing sequences, and therefore do not recite any limitations significantly more than the judicial exception. Therefore, Claims 19 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature and does not meet patent subject matter eligibility requirements.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 23 and 25 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claims 23 and 25 recite “A composition comprising as an active ingredient 1) an effective amount of a nucleic acid to provide chaperone activity to a protein, the nucleic acid comprising a G-quadruplex-containing specific sequence, wherein the nucleic acid is selected based on the specific sequence; and 2) a living system comprising one or more proteins or naturally occurring proteins to which chaperone activity is provided by the nucleic acid”. The broadest reasonable interpretation of a living system encompasses any living system, which encompasses a human organism, which is nonpatentable subject matter. See MPEP 2105. 
Accordingly, claims 23 and 25 are not drawn to a patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7807648 B2, issued 05 October 2010 and filed on 06 October 2006 (referred to as “US648”).
US648 is drawn to guanine-rich (G-rich) oligonucleotides (GROs) that modify protein-protein interactions and to using GROs to disrupt protein aggregates. US648 anticipates, either explicitly or implicitly, all the elements of Claims 19 and 21-25. 
US648 describes (Col 2 L14-27) GROs that bind to a protein and interact with regions that enable 1) dimerization of a same protein or 2) interaction with a different protein to block downstream effects. The productive interaction function of these GROs arises from them forming a structure known as a G-quartet…from the association of four adjacent G-bases assembled into a cyclic conformation and stabilized by von Hoogsteen hydrogen bonding and base stacking interactions. C2-3 L60-3 describe that the G-quartets stack to form tetrad-helical structures whose stability is related to the presence of monovalent cations such as K+ and Na+, the concentration of G-rich ODNs present, and the sequence of the G-rich oligonucleotides being used. US648’s description of GROs clearly describes G-quadruplex-containing sequences. US648 discloses that the GROs perform protein chaperone activity: C5 L46-51 disclose the invention comprises contacting a protein…or a protein aggregate with an effective amount of a GRO of the invention to [inhibit, reduce formation of, and/or dissociate] a protein aggregate. C11 L64-66 disclose that this function allows the isolated GROs to be used as a treatment for patients. Therefore, US648’s GROs anticipate all the limitations of Claim 19 (“A composition comprising as an active ingredient an effective amount of a nucleic acid to provide chaperone activity to a protein, the nucleic acid comprising a G-quadruplex-containing specific sequence, wherein the nucleic acid is selected based on the specific sequence”), Claim 23 (“claim 19 comprising: a living system comprising one or more proteins to which chaperone activity is provided by the nucleic acid”), and Claim 25 (“claim 23 comprising one or more naturally occurring proteins to which chaperone activity is provided by the nucleic acid”).
US648 discloses (C5 L1-27) that the oligonucleotide may comprise isolated sequences or may be operably linked to one or more transcription-regulatory nucleic acid sequences. Therefore, US648 anticipates Claim 21 (“claim 19, wherein the composition comprises no other nucleic acids than the nucleic acid comprising the G-quadruplex-containing specific sequence”) and Claim 22 (“claim 19, wherein the composition comprises nucleic acids other than the nucleic acid comprising the G-quadruplex-containing specific sequence”). 
US648 discloses (C26 L14-16) that their GRO compound effectively blocked aggregation of Httexon1-eGFP fusion protein aggregation in HEK293 cells [in an experiment in which] the fusion protein [was] produced from an expression plasmid and cotransfected with the GRO compound. The Httexon1-eGFP fusion protein is a synthetic protein. Therefore, US648 has anticipated Claim 24 (“claim 19 comprising one or more synthetic proteins to which chaperone activity is provided by the nucleic acid”).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7807648 B2, issued 05 October 2010 and filed on 06 October 2006 (referred to as “US648”) in view of Butovskaya (Major G‑Quadruplex Form of HIV‑1 LTR Reveals a (3 + 1) Folding Topology Containing a Stem-Loop. 2018. J. Am. Chem. Soc. 140:13654−13662), published 09 October 2018 (“Butovskaya”).
US648 is drawn to guanine-rich (G-rich) oligonucleotides (GROs) that modify protein-protein interactions and to using GROs to disrupt protein aggregates. 
US648 describes (Col 2 L14-27) GROs that bind to a protein and interact with regions that enable 1) dimerization of a same protein or 2) interaction with a different protein to block downstream effects. The productive interaction function of these GROs arises from them forming a structure known as a G-quartet…from the association of four adjacent G-bases assembled into a cyclic conformation and stabilized by von Hoogsteen hydrogen bonding and base stacking interactions. C2-3 L60-3 describe that the G-quartets stack to form tetrad-helical structures whose stability is related to the presence of monovalent cations such as K+ and Na+, the concentration of G-rich ODNs present, and the sequence of the G-rich oligonucleotides being used. US648’s description of GROs clearly describes G-quadruplex-containing sequences. US648 teaches that the GROs perform protein chaperone activity: C5 L46-51 disclose the invention comprises contacting a protein…or a protein aggregate with an effective amount of a GRO of the invention to [inhibit, reduce formation of, and/or dissociate] a protein aggregate. C11 L64-66 teach that this function allows the isolated GROs to be used as a treatment for patients. Therefore, US648’s GROs teach all the limitations of Claim 19 (“A composition comprising as an active ingredient an effective amount of a nucleic acid to provide chaperone activity to a protein, the nucleic acid comprising a G-quadruplex-containing specific sequence, wherein the nucleic acid is selected based on the specific sequence”), Claim 23 (“claim 19 comprising: a living system comprising one or more proteins to which chaperone activity is provided by the nucleic acid”), and Claim 25 (“claim 23 comprising one or more naturally occurring proteins to which chaperone activity is provided by the nucleic acid”).
US648 teaches (C5 L1-27) that the oligonucleotide may comprise isolated sequences or may be operably linked to one or more transcription-regulatory nucleic acid sequences. Therefore, US648 teaches Claim 21 (“claim 19, wherein the composition comprises no other nucleic acids than the nucleic acid comprising the G-quadruplex-containing specific sequence”) and Claim 22 (“claim 19, wherein the composition comprises nucleic acids other than the nucleic acid comprising the G-quadruplex-containing specific sequence”). 
US648 teaches (C26 L14-16) that their GRO compound effectively blocked aggregation of Httexon1-eGFP fusion protein aggregation in HEK293 cells [in an experiment in which] the fusion protein [was] produced from an expression plasmid and cotransfected with the GRO compound. The Httexon1-eGFP fusion protein is a synthetic protein. Therefore, US648 has also taught Claim 24 (“claim 19 comprising one or more synthetic proteins to which chaperone activity is provided by the nucleic acid”).
US648 does not disclose the specific sequences taught by Claim 20. 
However, Butovskaya teaches SEQ ID NO 37. Butovskaya is drawn to nucleic acids that form G-quadruplexes to impair the HIV-1 viral cycle. Butovskaya teaches (§Abstract) a nucleotide sequence for LTR-III which is identical to instant SEQ ID NO 37, as shown by the sequence alignment below: 
  Query Match             100.0%;  Score 28;  DB 1;  Length 28;  Best Local Similarity   100.0%;  
  Matches   28;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;
Butovsk LTR3  1 GGGAGGCGTGGCCTGGGCGGGACTGGGG 28
              ||||||||||||||||||||||||||||
SEQ ID NO 37  1 GGGAGGCGTGGCCTGGGCGGGACTGGGG 28
	Butovskaya also teaches that (§LTR-III Sequence Mutations ¶2) the junction between the stem-loop and the G-tetrad core is an important structural feature so this would be an obvious region to modify to improve binding. Butovskaya teaches instant SEQ ID NOs 38 and 39 (see Butovskaya Table 2 SEQ ΔG3 and SEQ ΔT14). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the GROs of US648 with the specific nucleotide sequence for LTR-III of Butovskaya to provide protein chaperone activity to a protein and affect protein-protein interactions. One would have been motivated to do so with a reasonable expectation of success because Butovskaya teaches that LTR-III is a G-quadruplex-containing sequence and Butovskaya has identified (§Abstract) an attractive motif for drug targeting that could be used to control LTR-III function and, therefore, protein chaperone activity. Furthermore, the length and G-content of LTR-III are within the ranges taught by US648 (see C5 L1-3), and US648 teaches that (C17 L2-4) in some embodiments a plurality of aptameric GRO sequences [are] linked contiguously as a single polynucleotide chain. Combining the GROs of US648 with the LTR-III sequence of Butovskaya would produce an invention with the limitations of Claim 20 (“claim 19, wherein the specific sequence comprises at least one of…LTRIII (SEQ ID NO:37)”) before the filing date of the instant invention.

Conclusion
Claims 19-25 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTHIE S ARIETI whose telephone number is (571)272-1293. The examiner can normally be reached M-Th 8:30AM-4PM, alternate Fridays 8:30AM-4PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RUTHIE S ARIETI
Examiner
Art Unit 1635



/RAM R SHUKLA/               Supervisory Patent Examiner, Art Unit 1635